DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): 
RCE filed on 9/24/2020.
Amendment filed on 3/17/2020.
RCE filed on 8/23/2019.
Amendment filed on 1/22/2019
Application filed on 8/1/2016 with effective filing date of 8/7/2015 based on foreign application priority JP 2015-157657.

The status of the claims is summarized as below:
Claims 1-2, 5, 9-17 are pending.
Claims 12-13, 16-17 have been withdrawn from consideration following an election made to prosecute claims 1-11, 14-15.
Claims 1-2, 5, 9-11, 14-15 are being considered for this action.
Claims 1, and 14-15 are independent claims.
In the amendment, claims 1, 5, 14-15 have been amended.
Claim 3-4, 6-8 have been previously cancelled.
The claim objections to claim 1, 14-15 are respectfully withdrawn.
The previous rejections to claims 1-2, 5, 9-11, 14-15 based on 35 USC 112(b) are respectfully withdrawn.

Response to Arguments

The examiner acknowledges the amendment made to claim 1, 5, 14-15 in the amendment filed on 9/24/2020.
The claim objections to claim 1, 14-15 are respectfully withdrawn.
The previously raised rejections to claims 1-2, 5, 9-11, 14-15 based on 35 USC 112(b) are respectfully withdrawn.

9/24/2020 have been fully considered but they are not persuasive.
The applicant argued on pages 10-12 that the cited arts Hayashi and Gruen fails to teach the claimed invention. The examiner respectfully disagrees. Hayashi is cited to teach the medical display apparatus where there is a thumbnail display area and image display area, while Gruen ([0059-0062] Fig. 11A-11D) is cited to teach that the minimap of the desktop 420, which in itself is a dynamically generated thumbnail ([0038, 0040]), can be used to control the object/window 432 location on the desktop; i.e. operation on the minimap/thumbail, which start and ends on the minimap/thumbnail 420, can move an object/window 432 with a specific layout, from one area of the desktop to another based on the start/end positions of the user operation on the minimap/thumbnail. One of ordinary in the art would be able to combine the concept of using minimap/thumbnail to control object on the bigger desktop area into the medial image display apparatus with a thumbnail and image display area to reach a solution of using a thumbnail/minimap containing medical images to move medical images displayed on the bigger desktop area. Accordingly, Hayashi and Gruen teaches the claimed invention for independent claims 1, 14-15. 
The applicant additionally argues for all dependent claims that they are allowable for the same reason argued for their respective independent claims. The examiner respectfully disagrees and counter asserts the same rationale set forth above.

The examiner notes that even though the concept of controlling larger area using a thumbnail area is known, the instant invention can be further differentiated from known concept via the relationship of the display thumbnail and the display medical image among plurality of thumbnails and images, which is not currently claimed, i.e. each thumbnail corresponds to a certain image, and the control of a particular thumbnail dictates which image is being displayed and its location. Therefore, the applicant is advised to further narrow the scope of the independent claims. The examiner suggests to incorporate the relationship of the thumbnails and the displayed medial images; and/or make clear that there are a plurality of 
The examiner notes that any suggestions offered in the action in regard to the claim language are possible amendment directions, and are NOT indication of allowable subject matters, or allowability of the application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 10, 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claim 1, claim 1 cites an apparatus of displaying medical images that would enable operation on a thumbnail of a medial image, which causes the display of a plurality of medical images to change such that:
Display a medial image in an image display area, the image display area having a layout of a plurality of partial areas …; 
		perform any of the following display change processing in response to an operation input:
			(iii) replace a plurality of medical images displayed in the first partial area and a plurality of medical images displayed in the second partial area with each other, while keeping the same layout;
	… 
	Wherein positions on the thumbnail image and positions of the plurality of partial areas in the image display area are associated with each other according to the first layout ... . 

The examiner was not able to find descriptions in the specification that discloses a “replace”/exchange operation using start and end positions of a single thumbnail. 
The published specification (US Pub 20170038914) describes in paragraphs [0074-0076] and Figs. 6A-6B that a drag and drop operation performed on a single thumbnail can copy the content from partial areas in the image display area based on the starting and end positions of the thumbnail. And paragraphs [0087] discloses that two “click” operations designating beginning and end position on a thumbnail can move the corresponding medical image from the first partial area to the second partial area. 
However, the only paragraphs that discloses exchange/replace operation are [0084-0085] and Figs. 7A-7B, where the beginning and end positions of a drag operation between two different thumbnails corresponding to two different medical images can result in exchanging the displayed contents/images in the first/second partial areas. 
Additionally, the examiner was also not able to find that the positions on the thumbnail image and the plurality of partial areas in the image display area are associated with each other according to the first layout, which is the layout of multiple images displayed in one of the partial area. The specification [0044-0045] the same layout as the layout of the medical images display area.
Independent claims 14-15 also contain similar limitations as claim 1 shown above. Accordingly, claims 1, 14-15 are rejected as failing to comply with the written description requirement. Claims 2, 5, 9-11 depend from claim 1, and are likewise rejected as failing to comply with written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, 10, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Per claim 1, claim 1 cites an apparatus of displaying medical images that:
Display a medial image in an image display area, the image display area having a layout of a plurality of partial areas …; 
	… 
	Wherein positions on the thumbnail image and positions of the plurality of partial areas in the image display area are associated with each other according to the first layout ... . 
Which is not consistent with the published specification paragraph [0044-0045] where it discloses the layout of the thumbnail has positions corresponding to the layout of the medical image display area. 
For the purpose of examination, the examiner interprets the limitations as the thumbnail has positions corresponding to the layout of the image display area:
Display a medial image in an image display area, the image display area having a layout of a plurality of partial areas …; 
	… 
	Wherein positions on the thumbnail image and positions of the plurality of partial areas in the image display area are associated with each other according to the layout of the image display area ... . 

Claims 14-15 contain similar limitations, and are also rejected as indefinite for failing to particularly point out and distinctly claim the subject matter. 
Claims 2, 5, 9-11 depend from claim 1, and are likewise rejected as indefinite for failing to particularly point out and distinctly claim the subject matter.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10, 14-15 are rejected under 35 U.S.C. 103 as being as being unpatentable over Hayashi Naoteru (JP 2010200936, hereinafter Hayashi, cited by applicant in IDS 8/1/2016, see previously attached foreign translation for citation paragraphs dated 10/22/2018 in the file wrapper), in view of Gruen (US Pub 20060168528, hereinafter Gruen).

Per claim 1, Hayashi teaches:
A medical image display apparatus comprising:
	one or more memory devices storing instructions; and ([0026] Fig. 2 shows RAM 22);
	one or more processors that, upon execution of the stored instructions, is configured to: ([0026] Fig. 2 shows a control unit 21);
		display a medical image in an image display area, the image display area having a layout of a plurality of partial areas including at least a first partial area and a second partial area; ([0031] Fig. 3 shows a medical image in areas 243a and 243b among many medical images in a layout that include at least two partial areas/sub-regions);
		display a thumbnail image corresponding to the medical image in a thumbnail image area; and  ([0031] Fig. 3 shows a thumbnail in the thumbnail display area 242a and 242b, where the thumbnail corresponds to one of the medical image displayed in the image display area 243a and 243b);
		…

	While Hayashi additionally teaches selection on an area of a thumbnail image representing layout of the medical image area can move the corresponding medical image to the respective medical image area according to the selected area on the thumbnail layout (Fig. 5, [0036, 0047, 0049-0054]), Hayashi does not explicitly teach operation input performed on a thumbnail image would move a plurality of medical image from the first partial area to a second partial area; Gruen teaches:
		select the first partial area and the second partial area from among the plurality of partial areas included in the image display area in response to an operation input performed on the thumbnail image, the operation input having a start position and an end position on the thumbnail image; and ([0059-0060] Fig. 11A-11D show user controlled pointer can make selection on the screen map/thumbnail area 420 to drag/move an object from a first position to a second position on the desktop 400 based on the dragging operation performed on the screen map/thumbnail area);
		perform any of the following display change processing in response to an operation input:
			(i) move a plurality of [medical] images displayed in a first layout in the first partial area to the second partial area, while keeping the first layout; ([0059-0061] Fig. 11A-11D show that the application object 406 on desktop 400 in Fig. 11A is moved from upper right corner to the lower left corner shown in Fig. 11D while keeping the same layout of the application object 406);
			(ii) copy a plurality of medical images displayed in the first layout in the first partial area to the second partial are, while keeping the first layout;
			(iii) replace a plurality of medical images displayed in the first layout in the first partial area and a plurality of medical images displayed in a second layout in the second partial area with each other, while keeping the first layout and the second layout;
		wherein positions on the thumbnail image and positions of the plurality of partial areas in the image display area are associated with each other according to the first layout and select the first partial area and second partial area based on the start position and the end position on the thumbnail image. ([0059-0060] Fig. 11A-11D show user controlled pointer can make selections on the screen map/thumbnail 420 to drag/move an object from a first position to a second position on the desktop 400 based on the dragging input performed on the screen map/thumbnail 420); 
	Gruen and Hayashi are analogues art because they both teach using a thumbnail region to control objects in the main display area. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Gruen and Hayashi before him/her, to modify the teachings of Hayashi to include the teachings of Gruen so that images displayed in the main display area can be controlled/moved by operation on the thumbnail region. One would be motivated to make the combination, with a reasonable expectation of success, because it would allow mouse pointing device to accurate span large distances and move objects accurately across large distances provided by large/multiple display screens (Gruen [0006-0008]).

Per claim 2, Hayashi-Gruen further teaches:
The medical image display apparatus according to Claim 1, wherein execution of the instructions further configures the one or more processors to change a division state of the second partial area to a same division state as the first partial area. (Gruen: [0059-0061] Fig. 11A-11D show that when the application object 406 is moved from upper right corner/from-area shown in Fig. 11A to the lower left corner/to-area shown in Fig. 11D, the divisional state of the to-area/second partial area is changed to be the same as the from-area/first partial area according to the application layout). 

Per claim 5, Hayashi-Gruen further teaches:
The medical image display apparatus according to Claim 1, wherein execution of the instructions further configures the one or more processors to select a partial area corresponding to positional information about the start position of the operation input performed on the thumbnail image as the first partial area and selects a partial area corresponding to positional information about the end position of the operation input performed on the thumbnail image as the second partial area. (Gruen: [0059-0061] Fig. 11A-11D show that when the application object 406 is moved from upper right corner shown in Fig. 11A to the lower left corner shown in Fig. 11D by user dragging the corresponding object 406a from the corresponding upper right corner to the lower left corner in the thumbnail area/image 420).

Per claim 10, Hayashi-Gruen further teaches:
The medical image display apparatus according to Claim 1, further comprising an operation unit configured to perform the operation input, wherein execution of the instructions further configures the one or more processors to select the first partial area based on a position designated by the operation unit when an operation is performed on the operation unit, and selects the second partial area based on a position designated by the operation unit when an operation is performed on the operation unit. (Hayashi [0026] Fig. 2 shows operation unit 25; [0049-0054]: user can use a placement thumbnail image box 244 to indicate positional display on the monitors; Gruen: [0059-0062] Fig. 11A-11D 

Per claim 14, claim 14 is a system claim that contains the same limitations as claim 1, and is likewise rejected.

Per claim 15, claim 15 is a method claim that contains limitations that are substantially the same as claim1, and is likewise rejected.

Claim 9 is rejected under 35 U.S.C. 103 as being as being unpatentable over Hayashi Naoteru (JP 2010200936, hereinafter Hayashi), in view of Gruen, and Hafey et al. (US Pat 7058901, hereinafter Hafey, cited in 892 dated 10/22/2018).

Per claim 9, Hayashi-Gruen do not teach swapping images in the first and second partial areas according to user operation performed on the thumbnail area; Hafey teaches:
The medical image display apparatus according to Claim 1, wherein, in a case where display contents in the second partial area changes, the display contents in the first partial area changes to display in the first partial area a medical image displayed in the second partial area after the operation input is performed. (Hayashi [0049-0054]: user can use a placement thumbnail image box 244 to indicate positional display on the monitors; Hafey col 3 line 39-54, Fig. 2: user can move an image within the navigation rectangle by repositioning/dragging an image – start point, and swapping the image to a different position – end point, within the navigation rectangle; where each of the images enclosed in the navigation rectangle corresponds to a partial area displayed on a monitor as shown in Fig. 3, and the image at the second partial area/end point is changed after the clone, while the original image at the first partial area/start point is cleared and swapped with the image originally located at the second partial area).
	Hafey and Hayashi-Gruen are analogues art because Hafey also teaches medical image display system. Therefore, it would have been obvious to one of 

Claim 11 is rejected under 35 U.S.C. 103 as being as being unpatentable over Hayashi Naoteru (JP 2010200936, hereinafter Hayashi), in view of Gruen, and Cho at al. (US Pub 20150160821, hereinafter Cho).

Per claim 11, Hayashi teaches using thumbnail display area to control medical images displayed in image display regions, but Hayashi-Gruen do not explicitly teach selecting a designated position for the first partial area for a predetermined period; Cho teaches:
The medical image display apparatus according to Claim 1, wherein execution of the instructions further configures the one or more processors to acquire information about a designated position designated by an operation input on an displayed image, wherein the first partial area is selected based on a designated acquired position in a case where the designated position does not move during a predetermined period, and selects the second partial area based on a designated acquired position immediately before the operation input ends. ([0105-0108] Fig. 4B, 4C, 4D show that when the first region of medical image display is clicked for at least a predetermined amount of time, and dragged to another region, the medical image set clicked will be moved to the dragged destination region).
	Cho and Hayashi-Gruen are analogous art because Cho also teaches methods of medical image display. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Cho and Hayashi-Gruen before him/her, to modify the teachings of Hayashi-Gruen to 







Conclusion

Examiner cites particular columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176